Citation Nr: 1506086	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which essentially reopened the Veteran's claim for service connection for a neck disability and confirmed and continued a prior denial of the Veteran's claim.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

Regardless of the RO's decision regarding whether to reopen the Veteran's service connection claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  A September 2008 rating decision denied the Veteran's claim of entitlement to service connection for a neck disability.

2.  In February 2010, relevant service treatment records that were not part of the Veteran's claims file in September 2008 were associated with the file.

3.  A neck disability was not manifest during service or for many years thereafter, and is unrelated to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Since the September 2008 rating decision, relevant service treatment records have been received; thus reconsideration is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  A neck disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected back disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran is seeking to reopen his claim for entitlement to service connection for a neck disability.  The Veteran's previous claim for this condition was denied in a September 2008 rating decision.  The Veteran was notified of this decision but did not file new evidence or a notice of disagreement within one year, so the determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103. 

The Veteran is attempting to reopen his claim based on the concept of "new and material evidence."

However, VA regulations provides that if at any time after VA issues a decision on a claim the VA receives relevant official service department records that existed and were not associated with the claims file when the previous decision was issued then the VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Here in February 2010 the Veteran submitted service treatment records from Maxwell Air Force Base which, it appears, was not considered in his original September 2008 rating decision.

The Board finds that the addition of the new service treatment records to the Veteran's file provides a basis for reconsideration of the Veteran's claims de novo under 38 C.F.R. § 3.156(c).  Therefore, the Veteran's service connection claim for a neck disability is reopened.

We note that the RO also reopened the claim and performed a de novo review in the December 2012 Statement of the Case.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Furthermore, review of the procedural history and development of the instant appeal persuades the Board that we can decide the merits of the Veteran's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Turning to a consideration of the claim on its merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a neck disability that is related to his service, including his service-connected back disability.

Specifically, in May 2013, the Veteran testified that he injured his neck during an in-service swimming accident during which he jumped off a cliff about 20 to 24feet high.  He stated that medical personnel at Stated that he was treated at Maxwell Air Force Base diagnosed a pulled neck.  After a series of X-rays, they diagnosed a compression fracture of C-5.  

Records from Maxwell Air Force Base show that in August 1976 the Veteran fell on his head while swinging from a rope.  After an examination, a compression fracture of T-5 was diagnosed (the back), not C-5 (the neck), providing evidence against this claim.

An August 1976 hospital report indicates that he was diving and struck the bottom of the pool.  He was not paralyzed, but felt funny all over and extremely short of breath.  He was transported by Maxwell Air Force Base to a private hospital where an examination indicated an acute cervical strain.  However, an April 1977 examination revealed a normal neck and head with tenderness in the mid-thoracic spine aggravated by flexion of the neck.  On May 1978 separation examination, a clinical evaluation of the Veteran's neck, head, and spine was normal, providing more evidence against this claim. 

Post-service evidence does not reflect complaints of a neck disability for many years after discharge.  Specifically, treatment records first reflect complaints of neck problems in September 2001.  A September 2001 MRI of the cervical spine revealed mild disc desiccation at C4-5, C5-6, and C6-7.  An October 2001 report indicates that he "awoke with a crick in the neck about six weeks ago and it developed into severe left-sided neck, arm, and shoulder pain."  This statement, from the Veteran himself, provides highly probative evidence against this claim, clearly indicating the time frame of the injury was not service.    

This report indicates that he underwent an anterior cervical discectomy and interbody fusion, C6-7, with a bone graft from the right iliac crest and was diagnosed with C6-7 disk herniation, left.  In April 2002, he underwent a second anterior cervical discectomy with interbody fusion, C4-5 and C5-6, with a bone graft from the right iliac crest.  The post-operative diagnosis was cervical radiculitis, C4-5 and C5-6.

On March 2003 VA spine examination, he presented with history of diving accident during which he fell 24 feet and a go-cart accident 9 years ago.  After an examination, the examiner diagnosed cervical pain with radicular symptoms, status post traumatic injury, anterior fusion of C4-C7.

The Veteran's reported history of continued neck symptomatology since active service has been considered, but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his neck until 2001.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 23 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment for his neck disability for over 23 years following separation from service, while at the same time getting treatment for his back disability, other than his testimony that he did not experience any "major problems" with his neck until 2001.  See, Hearing Transcript, p. 11.  

Moreover, importantly, although he filed a service connection claim for a back disability in January 2003 (clearly indicating that the Veteran did know how to file a claim); it was not until 2008, 5 years later, that he initially filed a claim for a neck disability.

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his neck disability at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference). 

Simply stated, the Veteran knew how to file a claim in 2003, but did not initially file a claim for his neck problems until 2008.  His own actions provide factual evidence against this claim.

Had the Veteran been experiencing neck problems at that time, and for many years before (dating back to service) there seems to be no reason why the Veteran would not have also filed a compensation claim for his neck disability at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his neck was normal at the time he left service.  There is simply no basis to find the Veteran has, as contented, had neck problems for many decades and there is significant evidence against this claim, including the Veteran's own actions in this case over many years.

Accordingly, the Board finds any of the Veteran's statements asserting continuity of symptomatology of neck problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a neck disability is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the neck problems the Veteran has today are connected to service.  Moreover, the evidence does not demonstrate that the Veteran's neck disability is secondary to his service-connected back disability.
On VA spine examination in July 2010, after a review of the claims file including acknowledgement of an in-service neck injury and post-service cervical spine fusions in October 2001 and March 2002, the examiner diagnosed a degenerative change of uncovertebral joints from C2-C7, an old fracture of the T5, and a posterior osteophyte between C4 and C5.

In August 2010, the examiner opined that the Veteran's neck disability is less likely as not caused by or a result of compression fracture T-5 associated with degenerative spondylosis based on the rationale that there is no cause and effect regarding the cervical condition and the lumbar condition.  The examiner explained that there is no scientific evidence that supports that the thoracic condition contributes to cervical conditions.  The examiner stated that the file reflects that the Veteran sustained a cervical strain (as a result of a motor vehicle accident) during service.  The examiner explained that a cervical strain occurs when muscles around the neck stretch or tear, but degenerative disease of the spine refers to a breakdown of the normal architecture of the various components of the cervical spine.  Therefore, it is less likely than not the Veteran's cervical strain is related to his current degenerative cervical spine.  There is no competent medical opinion of record to the contrary, providing more evidence against this claim. 

The Board acknowledges that the examiner erred in referring to the swimming accident as a motor vehicle accident.  However, despite that mistake, the examiner provided a well-reasoned rationale showing that the Veteran's degenerative disc disease is unrelated to his in-service cervical strain.  As the opinion does properly consider the fact that an in-service accident and injury to the neck occurred, the Board finds that this error does not in any way diminish the probative value of the opinion which weighs against the Veteran's claim.

The service and post-service evidence provide particularly negative evidence against this claim.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his neck disability, or between the neck disability and his service-connected back disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of degenerative disc disease, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Board reopens the claims of entitlement to service connection for a neck disability which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issues.

With regard to his claim for service connection for a neck disability on the merits, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran letters in July 2008 and March 2010 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the etiology of his neck disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, a relevant VA examinations and an opinion were obtained in March 2003 and July and August 2010.  In sum, the Board finds that the examination reports and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough spine examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examinations and medical opinion obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



ORDER

The appeal to reopen the claim of entitlement to service connection for a neck disability is granted; the appeal is granted to this extent only.

Service connection for a neck disability, to include as secondary to a service-connected back disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


